

116 HR 8522 IH: Agricultural Foreign Investment Disclosure Reform Act
U.S. House of Representatives
2020-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8522IN THE HOUSE OF REPRESENTATIVESOctober 2, 2020Mr. Pocan (for himself and Mr. San Nicolas) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Agricultural Foreign Investment Disclosure Act of 1978 to increase oversight and enforcement with respect to foreign investment in agricultural lands within the United States, and for other purposes.1.Short titleThis Act may be cited as the Agricultural Foreign Investment Disclosure Reform Act.2.Annual reports to the SecretarySection 2(b) of the Agricultural Foreign Investment Disclosure Act of 1978 (7 U.S.C. 3501(b)) is amended, in the matter preceding paragraph (1), by striking agricultural land and all that follows through effective date. and inserting the following: agricultural land on the day before the date of the enactment of the Agricultural Foreign Investment Disclosure Reform Act shall, beginning 180 days after such date of enactment, and annually thereafter, submit to the Secretary a report.. 3.Reports to CongressThe Agricultural Foreign Investment Disclosure Act of 1978 is amended by inserting after section 4 (7 U.S.C. 3503) the following: 5.Reports to Congress(a)Beginning 180 days after the date of the enactment of the Agricultural Foreign Investment Disclosure Reform Act, and annually thereafter, the Secretary shall, using information obtained under section 2, submit to the Congress a report on foreign investment in agricultural land in the United States.(b)Beginning 90 days after the date of the enactment of the Agricultural Foreign Investment Disclosure Reform Act, the Secretary shall, using information obtained under section 2, publish on the internet website of the Department of Agriculture, and update every 90 days thereafter, a database listing the agricultural lands owned by foreign persons. Such listing shall be limited to the information described in paragraphs (1), (3), (4), (5), and (7) of section 2(b). (c)(1)Not later than 90 days after the end of each covered period, the Secretary shall—(A)analyze information obtained by the Secretary under section 2 and determine the effects of foreign persons acquiring, transferring, and holding agricultural land, particularly the effects of such acquisitions, transfers, and holdings on family farms and rural communities; and(B)transmit to the President and each House of the Congress a report on the Secretary’s findings and conclusions regarding—(i)each analysis and determination made under paragraph (1); and(ii)the effectiveness and efficiency of the reporting requirements contained in section 2 in providing the information required to be reported by such section.(2)In this subsection, the term covered period means each of the following periods:(A)The 10-year period beginning on the date of the enactment of Agricultural Foreign Investment Disclosure Reform Act.(B)Each 10-year period thereafter. .4.Civil penalty for failure to report or mis­re­port­ingSection 3(b) of the Agricultural Foreign Investment Disclosure Act of 1978 (7 U.S.C. 3502(b)) is amended by striking , except that such amount shall not exceed 25 percent of the fair market value, on the date of the assessment of such penalty, of the interest in agricultural land with respect to which such violation occurred.5.Clarification of foreign person definition(a)In generalSection 9(3)(C)(ii) of the Agricultural Foreign Investment Disclosure Act of 1978 (7 U.S.C. 3508(3)(C)(ii)) is amended, in the matter preceding subclause (I), by striking a significant interest or substantial control and inserting not less than 25-percent interest or not less than 25-percent control.(b)Effective dateThe amendment made by subsection (a) shall apply beginning with the first report submitted under section 2 of the Agricultural Foreign Investment Disclosure Act of 1978 (7 U.S.C. 3501) after the date of the enactment of this Act.